DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action, filed 01/22/2021, has been entered and made of record.
Applicant has amended claims 1,3,11,12,15,16, and 19. Claims 1-19 are currently pending.
Applicants arguments filed 4/22/2021 have been fully considered . The 112 f interpretation for claims 1-4,6-8,11 and 12 has been withdrawn. Applicant's arguments, with respect to the rejections of claims 1-19 under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sawada et al (JP 2011/223064)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US 2011/0002015) in view of Sawada et al (JP 2011/223064)
As to claim 1, Hayakawa et al teaches an apparatus comprising:
at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations ( paragraph [0025-0027]) as:

 a detection unit configured to detect a position of a region corresponding to the document in the generated first image ( paragraph [0041]) ; a second adjustment unit configured to generate a second image (figures 9 and starting 0049 teaches normalization of the luminance/white values for first, second, third... values for cropping as taught above); 
and a cropping unit configured to crop, based on the detected position  of the region corresponding to the document, a document image corresponding to the document from the generated second image ( (starting 0025 teaches scanner for document for multicrop scan function; figures 9 and starting 0049 teaches normalization of the luminance/white values for first, second, third... values for cropping). 
While Hayakawa teaches the limitation above. Hayakawa does not explicitly  teach performing a gain adjustment on signal values acquired by a scanner so that information of the signal values on a high-luminance side is preserved,  and wherein by making an adjustment so as to increase luminance of at least one pixel contained in the first image; However, Sawada teaches a scanner 1, which is an image reader, includes an image reading unit 10 that reads an image of a document 100, two light-emitting units 26 that are provided opposite to each side of the document 100 respectively, a reading control unit 72 that controls the image reading unit 10 and obtains a transmission light image and a reflection light image created by lights irradiated from the respective light-emitting units 26, and a crop processing unit 82 that performs crop processing of the reflection light image in a crop area detected by the transmission light image ( solution section ).Additionally, Sawada teaches the crop processing unit 82 binarizes the transmitted light image on the back surface acquired by the 2 read image capturing unit 76 (Step ST 2) 2. The threshold for binarization may be any numerical value (e.g., a numerical value between Hex 2 andFF) between the luminance of the pixel of the region in which the transmitted light is received (e.g., HexFF) and the luminance of the pixel of the region in which the transmitted light is not received (e.g., Hex 00) (e.g., a value between Hex 00 and FF). In this example, the cropping processing unit 82 binarizes the transmitted light image on the back surface using the threshold value as a slice Hex 80 2. Fig.12 is the figure showing an example of the transmitted light image of the back surface binarized by the crop processing part 82 ( paragraph [0063];[0068]). It would have been obvious before filing of the claimed invention to  adjust and increase the luminance value as taught by Sawada  et al in order to accurately detecting a crop area and performing crop processing regardless of a luminance  difference between a ground color and a background color of a document(paragraph [0007]). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 2, Hayakawa et al teaches the apparatus according to claim 1, wherein the first image contains an image of a plurality of documents, wherein the detection unit detects a position of each of the regions respectively corresponding to the plurality of documents contained in the first image, and wherein the cropping unit crops each document image corresponding to the plurality of documents from the second document based on positions of the regions respectively corresponding to the plurality of documents ( figure 8 and paragraph [0041] teaches the position data and paragraph [0049] teaches normalization of luminance white values for cropping see also figure 9) . 
As to claim 3, Hayakawa et al  teaches the apparatus according to claim 1, wherein the first adjustment unit generates the first image by performing gain adjustment so as to adjust a predetermined luminance value on the high-luminance side at the time of reading the document with the scanner to a first luminance value and thereafter performing processing to replace a luminance value of a pixel having the first luminance value if the luminance value of the pixel on which the gain adjustment has been performed is higher than the first luminance value ( paragraph [0027],[0049]). 
As to claim 4, Hayakawa et al teaches the apparatus according to claim 3, wherein the first adjustment unit performs the gain adjustment linearly on the luminance value of each pixel so as to adjust the predetermined luminance value to the first luminance value ( gain adjustor, paragraph [0027]; see also Sawada  et al paragraph [0063-0068])n ). 
As to claim 5, Sawada teaches the  apparatus according to claim 1, further comprising a display unit configured to display the cropped document image (display unit 15, paragraph [0066])  
As to claim 6, Hayakawa et al  teaches the apparatus according to claim 1, further comprising: a text recognition processing unit executes text recognition processing on the cropped document image; and a storage unit 
As to claim 7, Hayakawa et al  teaches the apparatus according to claim 1, further comprising a transmission unit configured to transmit the cropped document image to a designated destination ( The bus 55 connects the above components to one another and transfers data among the Components, paragraph [0029]). 
As to claim 8, Hayakawa et al  teaches the apparatus according to claim 1, wherein the second adjustment unit generates the second image by performing gamma correction processing to increase luminance of a pixel contained in the first image( paragraph [0028]). 
As to claim 9, Hayakawa et al  teaches the apparatus according to claim 1, wherein the second adjustment unit generates the second image by performing adjustment using a predetermined three-dimensional lookup table to increase luminance of a pixel contained in the first image ( paragraph [0043-0044]). 
As to claim 10, Hayakawa et al  teaches the apparatus according to claim 1, further comprising: a receiving unit configured to receive, from a user(a system controller 41 selects speed according to an image reading resolution setting specified by the host PC and reads an image, paragraph [0025]), a setting regarding whether to crop the document image; and a control unit configured to perform, in a case where the receiving unit receives a setting to crop the document image, control such that the first adjustment unit, the detection unit, the second adjustment unit, and the cropping unit perform processing, and in a case where the receiving unit receives a setting to not crop the document image, control to output an image adjusted by the first adjustment unit such that a signal value higher than a predetermined signal value on the high-luminance side when the scanner reads the document is a luminance value of white ( paragraph [0049],[0043] figure 2 teaches controller for scanning and paragraph [0049 teaches normalizing of different luminance white values for multi cropping). 
The limitation of claims 11-19 has been addressed above.
				
			Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NANCY BITAR/            Primary Examiner, Art Unit 2664